CANBY, Circuit Judge,
dissenting.
*951In my view, the district court retained jurisdiction in habeas corpus under the authority of Singh v. Waters, 87 F.3d 346, 349-50 (9th Cir.1996), which held that deportation in violation of a stay did not defeat habeas jurisdiction. As the district court concluded, Volkov’s deportation violated 8 U.S.C. § 1253(a) because the INS did not properly ascertain that the Russian Federation was willing to accept him into its territory. See United States ex ret. Tom Man v. Murff, 264 F.2d 926, 928 (2d Cir.1959) (deportation under third clause of § 1253 requires that recipient country be willing to accept deportee). Moreover, the INS violated its own Operating Instruction when it deported Volkov to Russia after giving him notice that he was to be deported to Ukraine. See Operating Instruction 243.2(f); see also Abboud v. INS, 140 F.3d 843, 848 (9th Cir.1998) (operating instruction that confers benefit on alien creates substantive right). Even if our rule in Singh was narrowed by Miranda v. Reno, 238 F.3d 1156, 1159 (9th Cir.2001), to “extreme circumstances,” Volkov’s deportation met that standard. I would therefore reverse the district court’s dismissal for lack of jurisdiction.1

. Jurisdiction is not precluded by the jurisdiction-stripping provision of 8 U.S.C. § 1252(g) because that section precludes judicial review only of discretionary decisions whether to commence proceedings, adjudicate cases, or execute removal orders. Reno v. American-Arab Anti-Discrimination Committee, 525 U.S. 471, 483-85, 119 S.Ct. 936, 142 L.Ed.2d 940 (1999).